Citation Nr: 1205847	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  08-00 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1984 to May 1995. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 decision by the Department of Veterans Affairs (VA) Montgomery, Alabama Regional Office (RO). 

The Board notes that, in addition to the claim currently on appeal, the Veteran had previously filed a Substantive Appeal with respect to the issues of entitlement to increased ratings for his service-connected right shoulder and right elbow disabilities.  The Veteran, however, has since expressed his desire to withdraw his appeals for these issues; in March 2008, the Veteran stated that he was satisfied with his right shoulder evaluation and wished to withdraw his appeal, and in January 2009, the Veteran stated that he was satisfied with his right elbow evaluation and wished to withdraw his appeal.  As the Veteran no longer wishes to pursue these claims, they are considered dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


FINDINGS OF FACT

1.  The Veteran did not suffer from sleep apnea during his active service or for many years thereafter.

2.  There is no competent evidence establishing or indicating a nexus between the Veteran's current obstructive sleep apnea and his active service.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, the VCAA duty to notify was addressed by way of a letter sent to the Veteran in October 2005 - prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

Subsequent to the filing of the claim at issue, the Court of Appeals for Veterans Claims ruled that VA must inform claimants of all five elements of a service connection claim, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was sent updated notice that included these final two elements in March 2006, and his case was subsequently readjudicated.  Further, the Veteran's claim is being denied, so there can be no possibility of any prejudice to him regarding these elements.  See Smith v. Shinseki, 24 Vet. App. 40, 49 (2010) (finding failure to provide Dingess notice to Veteran whose service connection claim was being denied to be harmless error).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his private medical treatment.  

The Board notes that the Veteran did not undergo a VA compensation and pension examination germane to his claim on appeal, but also finds that such an examination is not required.  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2).  If the record indicates that there may be a nexus between the current disability and any service related incident, then the Board may order an RO to have a claimant examined.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, there is no competent indication that the Veteran's sleep apnea could be related to service.  Without such an indication, the Board may consider the medical records already in the file without requiring a VA examination.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, the Veteran seeks service connection for obstructive sleep apnea, a condition which he contends is related to his active service.  For the reasons that follow, however, his claim shall be denied.

First, the Board acknowledges that the Veteran currently suffers from obstructive sleep apnea.  The Veteran underwent a sleep study in August 2005 at the Carraway Methodist Medical Center.  Following the study, he was diagnosed as suffering from obstructive sleep apnea.  

The Veteran's claim fails, however, because there is no evidence that he suffered from sleep apnea during his active service.  A review of the Veteran's service treatment records shows that he had no complaints of or treatment for sleep apnea during his active service.  The Veteran's January 1995 medical examination at discharge did not find that the Veteran suffered from sleep apnea or any other sleep impairment.  On the Veteran's January 1995 report of medical history at discharge, he did not state that he suffered from "frequent trouble sleeping."  Given that he noted suffering from numerous other conditions, his denial of suffering from sleeping difficulties is significant.

Both the Veteran and his representative contend that, despite the lack of corroborative evidence, the Veteran suffered from sleep apnea during his active service.  In his August 2005 claim, the Veteran stated that his condition "was consistently undiagnosed, misdiagnosed, and [] untreated" during his active service.  He stated that he was involuntarily discharged for weight control failure that was a result of that undiagnosed condition.  In a letter accompanying his February 2006 Notice of Disagreement, the Veteran stated that he suffered from the symptoms of sleep apnea during his active service, but he did not seek treatment because he did not want to be seen as "malingering."  In a January 2009 letter, the Veteran again stated that he suffered from many symptoms of sleep apnea during his active service.   

The Board does not find the Veteran's statements to be credible or competent.  First, though the Veteran states that he suffered from numerous symptoms of sleep apnea during his active service, his service treatment records show that - aside from an August 1985 complaint of headaches that caused him to stay awake - he had no complaints of or treatment for sleep problems during his active service.  To the extent that the Veteran states that he avoided seeking treatment for this condition because he did not have time to go to sick call or because he did not want to be seen as "malingering," the Board notes that the Veteran's service treatment records are replete with his seeking treatment for numerous other conditions during his active service.  Given the number of times that the Veteran sought treatment for other conditions, the Board cannot find his statement that he suffered from this condition during active service but did not seek treatment for it to be credible.  Also, the Board notes that he himself denied suffering from sleeping difficulties on his report of medical history at separation.  The Board finds this contemporaneous report to be more probative than his recollections some ten years after the fact.  

Further, the Board does not find the Veteran competent to state that he suffered from sleep apnea during his active service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  That being said, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran may be competent (though, for reasons described above, the Board does not find his account to be credible) to state that he suffered from certain symptoms during his active service, absent supporting medical evidence, he is not competent to state that he suffered from this specific disability.  

In its October 2011 brief, the Veteran's representative argued that an August 1985 complaint of headaches was evidence that the Veteran suffered from sleep apnea in service.  The Board disagrees.  The Veteran's service treatment records show that he complained in August 1985 of suffering from constant headaches that affected his eyes and caused him to stay awake at night.  He was diagnosed as suffering from tension headaches.  Again, despite his in-service report of suffering from headaches, there is no evidence that the Veteran sought treatment for or complained of suffering from sleeping difficulties or sleep apnea.  Further, on his January 1995 report of medical history, the Veteran stated that he continued to suffer from headaches "on a regular basis," but stated that these resulted from either sinus or inner ear problems.  Also, as noted above, the Veteran did not state on that same report of medical history that he was then suffering from trouble sleeping.  Accordingly, the Board does not find the representative's argument to be probative.  

Further, there is no competent evidence of a nexus between the Veteran's current condition and his active service.  Neither the Veteran's private nor his VA treatment providers have found that there is a causal link between the Veteran's current condition and his active service.  To the extent that the Veteran contends that such a link exists, the Board again finds that he is not competent to do so.  

Finally, the Board notes that the Veteran does not meet the criteria for service connection based on a continuity of symptomatology analysis.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) ("An alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.").

Under 38 C.F.R. § 3.303(b), continuity of symptomatology may be used to support a claim for service connection.  In such instances, the second and third criteria for service connection can be satisfied if the Veteran presents: (a) evidence that a condition was noted during service or a presumptive period; (b) evidence of post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  McCormick v. Gober, 14 Vet. App. 39, 49-50 (2000) (citing 38 C.F.R. § 3.303(b)); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In his letters to the RO, the Veteran argued that he suffered from sleep apnea and its symptoms both in service and consistently thereafter.  

The medical evidence of record, however, belies this contention.  The earliest evidence of the Veteran's complaining of such symptoms comes in August 1999.  A record from Jones Valley Family Physicians at that time reflects that the Veteran complained of suffering from fatigue.  In that same record, however, he stated that he was not aware of his suffering from any apnea episodes.  He was not diagnosed as suffering from sleep apnea at that time.  In May 2001, the Veteran described his sleep as "okay," stating that though he snores, he had no apneic episodes.  Thus, the earliest evidence that the Veteran arguably suffered from symptoms of sleep apnea comes in 1999, some four years after the Veteran's service.  Given that records of his treatment for other conditions immediately following his active service have been obtained but do not show the Veteran suffering from such symptoms, the Board finds no evidence of post-service continuity of symptomatology.  

Also, in making its decision, the Board may consider the length of the period following service where the Veteran did not report the symptoms being complained of in the present issue.  Maxson v. Gober, 230 F.3d 1130, 1133 (Fed. Cir. 2000). 

Here the earliest evidence of the Veteran's possibly suffering from symptoms of sleep apnea comes in 1999, and he was not diagnosed as suffering from sleep apnea until 2005.  The Board finds this four to ten year lag to be probative evidence against the Veteran's claim.

In conclusion, the Board finds that the Veteran did not suffer from sleep apnea during his active service or for many years thereafter, and that there is no competent evidence of a nexus between his current condition and his active service.  Further, as the weight of the evidence is against the Veteran's claim, the benefit of the doubt rule is not at issue.  Accordingly, the Board concludes that the criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.  


ORDER

Service connection for obstructive sleep apnea is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


